ORDER
The Disciplinary Review Board having filed with the Court pursuant to Rule l:20-15(k) recommendations that EDMUND P. GLASNER of BAYVILLE, who was admitted to the bar of this State in 1985, and who was transferred to disability inactive status by Order of this Court on June 15, 2006, be suspended from the practice of law and compelled to pay monetary sanctions to the Disciplinary Oversight Committee for failure to comply with the determinations of the District IIIA Fee Arbitration Committee in three separate matters, docketed as District Docket Nos. IIIA06-0027F, IIIA-06-0023F, and IIIA-06-0006F, and good cause appearing;
It is ORDERED that EDMUND P. GLASNER be temporarily suspended from the practice of law, effective January 14, 2008, and until respondent satisfies the awards of the District Fee Arbitration Committee in District Docket Nos. IIIA-06-0027F, IIIA-06-0023F, and IIIA-06-0006F, and pays a total sanction of $750 to the Disciplinary Oversight Committee; provided, however, this Order shall be vacated automatically if prior to the effective date of the suspension, the Disciplinary Review Board reports to *161the Court that respondent has satisfied all financial obligations under this Order; and it is further
ORDERED that if respondent seeks to be heard on this matter, he shall file with the Clerk of the Court within ten days of the filing date of this Order a written request for the issuance of an Order to Show Cause; and it is further
ORDERED that on satisfaction of all financial obligations under this Order, respondent shall be transferred to disability inactive status until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20.